Allowable Subject Matter
Claims 1-11, 13-25, 27-29, and 31-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1, 31-33 cite the limitation “wherein the imaging device further comprises a first signal line and a second signal line connected to a corresponding group of pixels arranged on one column of the plurality of pixels, wherein the plurality of analog-to-digital conversion units include a first analog-to-digital conversion unit arranged in association with the first signal line and a second analog-to-digital conversion unit arranged in association with the second signal line, and wherein a first circuit component forming the first analog-to-digital conversion unit and a second circuit component of the same function as a function of the first circuit component and forming the second analog-to-digital conversion unit are aligned adjacent to each other along a direction of one column forming the group of pixels in a continuous region of the second semiconductor chip”.
It is noted that the closest prior art, Sukegawa (US Patent Pub. # 2018/0109750) relates to a solid state image sensor, a semiconductor device, and an electronic device.  Tanaka (US Patent Pub. # 2009/0128676) relates to a solid-state imaging device as typified by a CMOS image sensor, and a camera system. Sukegawa or Tanaka do not specifically teach wherein the imaging device further comprises a first signal line and a second signal line connected to a corresponding group of pixels arranged on one column of the plurality of pixels, wherein the plurality of analog-to-digital conversion units include a first analog-to-digital conversion unit arranged in association with the first signal line and a second analog-to-digital conversion unit arranged in association with 
As to dependent claims 2-11, 13-25, and 27-29, these claims depend on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26963/16/2022